Title: From James Madison to William Eustis, 24 August 1811
From: Madison, James
To: Eustis, William


Dear SirMontpelier Aug 24. 1811
I have recd. yours of the 21. with the letters from Govr. Harrison, and herewith return the latter. As the exhibition properly managed, of an imposing force on the Northern frontier beyond the Ohio, may in several views, be of critical importance at the present juncture, I concur in your opinion of the measure and of the expediency of applying Boyd’s Regiment in aid of it. The late caution to Govr. Harrison, agst. needless hostilities, will conspire with his own reflections, in making the occasion subservient rather to preventing them, hereafter, than to bringg. them on at present. That immediate commencement of them, is not meditated by the Prophets party seems to be fairly inferrable from the communications recd. by you. If the visit from the Southern Indians can be conveniently parried till the Spring, it will be then preferable for the reasons which you intimate.
We have at length an exchange of a hot spell of weather for an opposite extreme. We hope it will have its effect in reconciling Mrs. E. & yourself, to the journey in which we are interested. Accept my esteem & best regards
James Madison
P. S. I add to the inclosures an address in support of Govr. H’s proceedings, & a letter from J. Green. The latter you will please, after perusal to send to the Treasury Dept.
